 IntheMatterof TYRE BROTHERS GLASS & PAINT COMPANY, EMPLOYERandDISTRICT#94 FORITS LOCAL LODGE#1186,INTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERCase No. 21-RC-810SUPPLEMENTAL DECISIONANDDIRECTIONJanuary 11, 1950Pursuant to a Decision and Direction of Election issued by theNational Labor Relations Board on August 26, 1949,1 an election bysecret ballot was conducted on September 16, 1949, under the directionand supervision of the Regional Director for the Twenty-first Region,among the employees of the Employer in the unit found appropriateby the Board. Following the election, the parties were furnished witha Tally of Ballots which showed that three valid ballots were cast,of which two were for, and one was against, the Petitioner, and that 2two challenged ballots were cast 3On September 22, 1949, the Peti-tioner filed Objections to Election.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges, as well as the Petitioner's objections, and, on November 23,1949, issued and duly served upon the parties his Report on Challengesand Objections to Election.The Regional Director recommended thatone ballot be opened and counted, as the Petitioner's challenge to ithad been withdrawn.He further recommended that, if the openingof this ballot should not prove determinative, the hearing in this pro-ceeding should then be reopened to take testimony as to the proprietyof opening and counting Arthur Dodd's ballot, which was challenged1 85 NLRB 910.a The fifth ballot was cast by Arthur Dodd, who was excluded from the unit in the Board'sDecision.3 There were originally three challenged ballots, but one challenge was resolved by theparties agreeing that the Individual in question was not eligible to vote.We thereforeagree with the Regional Director's recommendation that this ballot be deemed to be void.88 NLRB No. 46.651 66DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Employer, and also as to the merits of the Petitioner's objectionsregarding certain conduct of the Employer.On November 30, 1949, the Employer filed Exceptions to Report onChallenges and Objections to Election, contending: (1) That thePetitioner is estopped from now showing that Arthur Dodd, whocast the second challenged ballot, should be included in the unitbecause it presented no evidence as to this voter at the hearing, andmade no claim that he should be permitted to vote until the time ofthe balloting; (2) that the facts disclosed by the investigation of theRegional Director show that Dodd should be excluded from the unit;and (3) that statements of the Employer which are alleged by thePetitioner in its objections to have improperly affected the outcomeof the election amounted to no more than a lawful expression ofopinion.The Petitioner alleges that the true facts with respect to the eligibil-ity of Dodd were not before the Board at the hearing.Under thesecircumstances, we do not agree with the Employer's contention thatthe Petitioner would, at any possible rehearing, be estopped fromshowing these facts 4We therefore find no merit in the Employer'sfirst contention.Nor do we find any merit in the other contentions,the substance of which is that the facts are other than those indicatedby the investigation of the Regional Director.As this conflict canbest be resolved, if resolution thereof becomes necessary, by reopeningthe hearing, we find the Regional Director's recommendation in thisrespect proper.Because issues of fact are raised by the Petitioner's objections andby the Employer's exceptions with respect to Dodd's ballot, we shallat this time make no determination regarding its validity.We shalldirect that the ballot of William H. Thomas, the challenge to whichhas been withdrawn, be opened and counted. If, after the Supple-mental Tally of Ballots is prepared, it is found that the ballot ofArthur Dodd can affect the outcome of the election, we shall thenorder a hearing to resolve the issues of fact with respect to hisvoting eligibility and to the Employer's acts in connection with theelection.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Tyre Brothers Glass & Paint4 SeeUnited StatesGypsum Company,85 NLRB 162,where the Board, after the issuanceof Its Decision,ordered a rehearing on the question of the supervisory status of certainIndividuals ; see alsoLykens Hosiery Mills, Inc.,82 NLRB 981, where the Board held thateven a stipulation by the parties will not preclude the Board,subsequent to the hearing,from determining the facts relating to the eligibility of a voter. TYRE BROTHERS GLASS & PAINT COMPANY67Company, Los Angeles, California, the Regional Director for theTwenty-first Region shall, pursuant to the National Labor RelationsBoard Rules and Regulations, within 10 days from the date of thisDirection, open and count the ballot of William H. Thomas, andthereafter cause to be served upon the parties a Supplemental Tallyof Ballots, including therein the count of this ballot.MEMBER REYNOLDS took no part in the consideration of the aboveSupplemental Decision and Direction.882191-51--G